Case 2:20-cv-10735-MWF-KS Document 12 Filed 02/03/21 Page 1 of 1 Page ID #:157

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-10735 MWF (KSx)                                    Date: February 03, 2021
 Title       ROF, LLC v. The Travelers Property Casualty Company of America, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       On January 19, 2021, pursuant to the parties’ Stipulation (Docket No. 10),
 the Court issued an Order Denying Motion to Dismiss [Docket No. 9] as Moot, and
 Granting Plaintiff Leave to File a First Amended Complaint (the “Order”) (Docket
 No. 11).

        Pursuant to the Order, Plaintiff was to file its First Amended Complaint (the
 “FAC”) by February 1, 2021. The Court ORDERS Plaintiff to show cause why
 this action should not be dismissed for lack of prosecution. In response to this
 Order to Show Cause, the Court will accept Plaintiff’s FAC no later than
 FEBRUARY 10, 2021. Defendant will then have 30 days to respond to the FAC,
 as previously set forth in the Order.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause by FEBRUARY 10, 2021 will result in the
 dismissal of this action.

         IT IS SO ORDERED.
                                                                          Initials of Preparer: RS/sjm




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
